DETAILED ACTION
Claims status
In the amended application filed on 06/24/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent: 11070457. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1 and 15; the claims 1 and 15 recite limitations substantially the same as in the US Patent: 11070457. These limitations are fully covered by the claims of the US Patent: 11070457.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: 11070457.

17/356,624 Instant Application
U.S. Patent # 11070457
1. A transmitting electronic device, comprising: 
an antenna; and 
an interface circuit, coupled to the antenna, configured to wirelessly communicate with one or more receiving electronic devices, wherein the interface circuit is configured to: monitor, at one or more nodes of the transmitting electronic device, the wireless communication with one of the receiving electronic devices in a wireless local area network, wherein the wireless communication is compatible with an IEEE 802.11 communication protocol; 
calculate a throughput metric based at least in part on measured or estimated data rates obtained during the monitoring, wherein the throughput metric corresponds to successful communication of packets or frames; 
compare the throughput metric to a threshold; and selectively perform a remedial action based on the comparison, wherein the remedial action comprises denying subsequent association requests from an additional receiving electronic device.
1. A transmitting electronic device, comprising:
an antenna; and
an interface circuit, coupled to the antenna, configured to wirelessly communicate with one or more receiving electronic devices, wherein the interface circuit is configured to:
monitor, at one or more nodes of the transmitting electronic device, the wireless communication with one of the receiving electronic devices in a wireless local area network, wherein the wireless communication is compatible with an IEEE 802.11 communication protocol;
calculate a throughput metric based on measurements obtained during the monitoring, the calculating comprises determining an observed distribution of data rates;
compare the throughput metric to a threshold; and
selectively perform a remedial action based on the comparison, wherein the remedial action comprises denying subsequent association requests from an additional receiving electronic device.

15. A method for selectively performing a remedial action to maintain communication performance in a wireless network, wherein the method comprises: by a transmitting electronic device: monitoring, at one or more nodes of the transmitting electronic device, wireless communication between the transmitting electronic device and one of receiving electronic devices in a wireless local area network, wherein the wireless communication is compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 communication protocol; using the transmitting electronic device, calculating a throughput metric based at least in part on measured or estimated data rates obtained during the monitoring, wherein the throughput metric corresponds to successful communication of packets or frames; comparing the throughput metric to a threshold; and selectively performing the remedial action based on the comparison, wherein the remedial action comprises denying subsequent association requests from an additional receiving electronic device.

15. A method for selectively performing a remedial action to maintain communication performance in a wireless network, wherein the method comprises:
by a transmitting electronic device:
monitoring, at one or more nodes of the transmitting electronic device, wireless communication between the transmitting electronic device and one of receiving electronic devices in a wireless local area network, wherein the wireless communication is compatible with an IEEE 802.11 communication protocol;
using the transmitting electronic device, calculating a throughput metric based on measurements obtained during the monitoring, the calculating comprises determining an observed distribution of data rates;
comparing the throughput metric to a threshold; and
selectively performing the remedial action based on the comparison, wherein the remedial action comprises denying subsequent association requests from an additional receiving electronic device.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 9, 12, 14, 18, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silvester (US 2003/0142631 A1) in view of Balasubramanian et al. (US 2009/0092055 A1).
Regarding claim 1; Silvester teaches a transmitting electronic device, comprising:
	an antenna (See Fig. 1); and
an interface circuit, coupled to the antenna, configured to communicate with one or more receiving electronic devices (See Fig. 1), wherein the interface circuit is configured to:
monitor, at one node of the transmitting electronic device (See Fig. 1 and 2: detecting the communications interface based on the type of device; Para. [0077]), the wireless communication with one of the receiving electronic devices in a wireless local area network (See Fig. 1 and: communication using 802.11 wireless LAN; Para. [0002]), wherein the wireless communication is compatible with an IEEE 802.11 communication protocol (See Fig. 1: utilizing 802.11 wireless LAN; Para. [0002]);
calculate a throughput metric based on measurements obtained during the monitoring (See Fig. 8: steps 844-848: determining/calculating the data transmission error rate and detecting wireless communication mode; Para. [0079], Lines 1-8), the calculating comprising determining an observed distribution of data rates (See Fig. 8: at step 848, determining the data transmission error rate of the device; Para. [0079], Lines 1-6); 
compare the throughput metric to a threshold (See Fig. 8: comparing the TX error rate with Pre-determined Threshold rate; Para. [0079], Lines 3-10); and 
selectively perform a remedial action based on the comparison (See Fig. 8 and 11: based upon the threshold comparison at step 828 or 862, performing steps 830 or 864-880, i.e., remedial action; Para. [0084], Lines 10-16, and [0086] Lines 1-6), wherein the remedial action comprises discontinuing an association request from the receiving electronic devices (See Figs. 8-1: based on the threshold comparison, disconnecting the link between the devices; Para. [0087], Lines 7-12).
Even though, Silvester clearly teaches the method of discontinuing an association request from the receiving electronic devices (See Figs. 8-1: Para. [0087], Lines 7-12), Silvester doesn’t explicitly discuss the method of denying the subsequent association requests from an additional receiving electronic device.
However, Balasubramanian further discloses the method of denying the subsequent association requests from an additional receiving electronic device (Balasubramanian: See Fig. 6: At 602, a request for additional carrier assignment can be received. As described, the request can be made from a mobile device based on determinations regarding need of an additional carrier; however, the additional carrier allocation need not be granted, i.e., denying the request. At 604, a subscription level of the requester can be determined. Thus, allocating the additional carrier can relate to the subscription level. Additionally, at 606, a number of carriers allocated to the requestor can be determined. At 608, an additional carrier can be allocated to the requester based on the subscription level and allocated carriers. ¶. [0080]). See also Balasubramanian’s Abstract for the terms “denying the additional request based on the subscriber level of the mobile device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide denying the request from the mobile device as taught by Balasubramanian to have incorporated in the system of Silvester, so that it would not only provide to achieve the increased throughput at the Access Station or Base station but also appreciate for handling the additional parameters, such as power amplifier (PA) headroom to handle control channels for the carriers. Balasubramanian: ¶. [0042].

Regarding claim 2; Silvester discloses the transmitting electronic device further (See Fig. 2) wherein the remedial action comprises discontinuing an association with one or more of the receiving electronic devices (See Figs. 8-1: based on the threshold comparison, disconnecting the link between the devices; Para. [0087], Lines 7-12).

Regarding claims 5 and 12; Silvester discloses the transmitting electronic device wherein the calculating involves determining utilization based on a measured data rate during the communication and an estimated data rate during the communication (See figures: 8-11: comparing the actual error rate with predetermined error rate: Para. [0076-0077]).

Regarding claims 7 and 14: Silvester discloses the transmitting electronic device wherein the remedial action further comprises notifying, to the one or more nodes, a cellular-telephone network that the remedial action was needed (See Fig. 1-2: mobile or cell communication; Para. [0003]).

Regarding claim 8; Silvester discloses the transmitting electronic device wherein the transmitting electronic device further comprises: a processor; and a memory, coupled to the processor (See Fig. 2: Para. [0022-0023]), which stores a program module configured to be executed by the processor, wherein, when executed by the processor, the program module causes the transmitting electronic device to: monitor, at one node of the transmitting electronic device (See Fig. 1 and 2: detecting the communications interface based on the type of device; Para. [0077]), the communication with one of the receiving electronic devices in a wireless local area network (See Fig. 1 and: communication using 802.11 wireless LAN; Para. [0002]); 
calculate a throughput metric based on measurements obtained during the monitoring (See Fig. 8: steps 844-848: determining/calculating the data transmission error rate and detecting wireless communication mode; Para. [0079], Lines 1-8), the calculating involving determining an observed distribution of data rates (See Fig. 8: at step 848, determining the data transmission error rate of the device; Para. [0079], Lines 1-6); 
compare the throughput metric to a threshold (See Fig. 8: comparing the TX error rate with Pre-determined Threshold rate; Para. [0079], Lines 3-10); and 
selectively perform a remedial action based on the comparison (See Fig. 8 and 11: based upon the threshold comparison at step 828 or 862, performing steps 830 or 864-880, i.e., remedial action; Para. [0084], Lines 10-16, and [0086] Lines 1-6). 

Regarding claim 9; Silvester discloses a non-transitory computer-readable storage medium for use in conjunction with a transmitting electronic device (Silvester: Claim 11), the computer-readable storage medium storing a program module that, when executed by the transmitting electronic device, causes the transmitting electronic device to:
monitor, at one node of the transmitting electronic device (See Fig. 1 and 2: detecting the communications interface based on the type of device; Para. [0077]), the communication with one of the receiving electronic devices in a wireless local area network (See Fig. 1 and: communication using 802.11 wireless LAN; Para. [0002]); wherein the wireless communication is compatible with an IEEE 802.11 communication protocol (See Fig. 1: utilizing 802.11 wireless LAN; Para. [0002]);
calculate a throughput metric based on measurements obtained during the monitoring (See Fig. 8: steps 844-848: determining/calculating the data transmission error rate and detecting wireless communication mode; Para. [0079], Lines 1-8), the calculating involving determining an observed distribution of data rates (See Fig. 8: at step 848, determining the data transmission error rate of the device; Para. [0079], Lines 1-6); 
compare the throughput metric to a threshold (See Fig. 8: comparing the TX error rate with Pre-determined Threshold rate; Para. [0079], Lines 3-10); and selectively perform a remedial action based on the comparison (See Fig. 8 and 11: based upon the threshold comparison at step 828 or 862, performing steps 830 or 864-880, i.e., remedial action; Para. [0084], Lines 10-16, and [0086] Lines 1-6), wherein the remedial action comprises discontinuing an association with one or more of the receiving electronic devices (See Figs. 8-1: based on the threshold comparison, disconnecting the link between the devices; Para. [0087], Lines 7-12).
Even though, Silvester clearly teaches the method of discontinuing an association request from the receiving electronic devices (See Figs. 8-1: Para. [0087], Lines 7-12), Silvester doesn’t explicitly discuss the method of denying the subsequent association requests from an additional receiving electronic device.
However, Balasubramanian further discloses the method of denying the subsequent association requests from an additional receiving electronic device (Balasubramanian: See Fig. 6: At 602, a request for additional carrier assignment can be received. As described, the request can be made from a mobile device based on determinations regarding need of an additional carrier; however, the additional carrier allocation need not be granted, i.e., denying the request. At 604, a subscription level of the requester can be determined. Thus, allocating the additional carrier can relate to the subscription level. Additionally, at 606, a number of carriers allocated to the requestor can be determined. At 608, an additional carrier can be allocated to the requester based on the subscription level and allocated carriers. ¶. [0080]). See also Balasubramanian’s Abstract for the terms “denying the additional request based on the subscriber level of the mobile device”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide denying the request from the mobile device as taught by Balasubramanian to have incorporated in the system of Silvester, so that it would not only provide to achieve the increased throughput at the Access Station or Base station but also appreciate for handling the additional parameters, such as power amplifier (PA) headroom to handle control channels for the carriers. Balasubramanian: ¶. [0042].


Regarding claim 15; Silvester teaches a transmitting electronic device-implemented method for selectively performing a remedial action to maintain communication performance in a wireless network, wherein the method comprises:
by a transmitting electronic device;
monitoring at one node of the transmitting electronic device (See Fig. 1 and 2: detecting the communications interface based on the type of device; Para. [0077]), communication between the transmitting electronic device and one receiving electronic devices in a wireless local area network (See Fig. 1 and: communication using 802.11 wireless LAN; Para. [0002]); wherein the wireless communication is compatible with an IEEE 802.11 communication protocol (See Fig. 1: utilizing 802.11 wireless LAN; Para. [0002]);
using the transmitting electronic device, calculating a throughput metric based on measurements obtained during the monitoring (See Fig. 8: steps 844-848: determining/calculating the data transmission error rate and detecting wireless communication mode; Para. [0079], Lines 1-8), the calculating involving determining an observed distribution of data rates (See Fig. 8: at step 848, determining the data transmission error rate of the device; Para. [0079], Lines 1-6); 
comparing the throughput metric to a threshold (See Fig. 8: comparing the TX error rate with Pre-determined Threshold rate; Para. [0079], Lines 3-10); and 
selectively performing a remedial action based on the comparison (See Fig. 8 and 11: based upon the threshold comparison at step 828 or 862, performing steps 830 or 864-880, i.e., remedial action; Para. [0084], Lines 10-16, and [0086] Lines 1-6), wherein the remedial action comprises discontinuing an association with one or more of the receiving electronic devices (See Figs. 8-1: based on the threshold comparison, disconnecting the link between the devices; Para. [0087], Lines 7-12).
Even though, Silvester clearly teaches the method of discontinuing an association request from the receiving electronic devices (See Figs. 8-1: Para. [0087], Lines 7-12), Silvester doesn’t explicitly discuss the method of denying the subsequent association requests from an additional receiving electronic device.
However, Balasubramanian further discloses the method of denying the subsequent association requests from an additional receiving electronic device (Balasubramanian: See Fig. 6: At 602, a request for additional carrier assignment can be received. As described, the request can be made from a mobile device based on determinations regarding need of an additional carrier; however, the additional carrier allocation need not be granted, i.e., denying the request. At 604, a subscription level of the requester can be determined. Thus, allocating the additional carrier can relate to the subscription level. Additionally, at 606, a number of carriers allocated to the requestor can be determined. At 608, an additional carrier can be allocated to the requester based on the subscription level and allocated carriers. ¶. [0080]). See also Balasubramanian’s Abstract for the terms “denying the additional request based on the subscriber level of the mobile device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide denying the request from the mobile device as taught by Balasubramanian to have incorporated in the system of Silvester, so that it would not only provide to achieve the increased throughput at the Access Station or Base station but also appreciate for handling the additional parameters, such as power amplifier (PA) headroom to handle control channels for the carriers. Balasubramanian: ¶. [0042].

Regarding claim 18; Silvester discloses the method wherein the calculating involves determining utilization based on a measured data rate during the communication and an estimated data rate during the communication (See figures: 8-11: comparing the actual error rate with predetermined error rate: Para. [0076-0077]).

Regarding claim 19; Silvester discloses the method wherein the threshold comprises a target utilization; and wherein the remedial action is selectively performed if the utilization is less than the target utilization (See figures: 8-11: comparing the actual error rate with predetermined error rate: Para. [0076-0077]).

Regarding claim 20: Silvester discloses the method wherein the remedial action further comprises notifying, to the one or more nodes, a cellular-telephone network that the remedial action was needed (See Fig. 1-2: mobile or cell communication; Para. [0003]).

Allowable Subject Matter
Claims 3-4, 6, 10-11, 13, 16-17, and 19 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2016/0330654 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416